10 Ill. App. 3d 955 (1973)
295 N.E.2d 292
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
RICHARD KEHOE, Defendant-Appellant.
No. 72-74.
Illinois Appellate Court  Fifth District.
March 16, 1973.
Rehearing denied May 3, 1973.
Robert E. Farrell, of Defender Project, of Mt. Vernon, (Edith L. James, of counsel,) for appellant.
Ronald A. Niemann, State's Attorney, of Salem, for the People.
Reversed and remanded.
*956 PER CURIAM:
The defendant pled guilty to two charges of burglary, one charge of escape, and one charge of theft of property of over $150 in value, in the Circuit Court of Marion County.
Defendant contends in this appeal that the trial judge failed to comply with Supreme Court Rule 402(a) (3) and (4) and 402(b).
The record reveals that the defendant was not informed that he had a right to plead not guilty as required by Supreme Court Rule 402(a)(3); that if he did plead guilty he waived his right to a trial by jury and the right to be confronted by the witnesses against him as required by Rule 402(a)(4); and that the trial court did not question the defendant personally, in open court, to determine whether any force or threats or any promises, apart from a plea agreement, were used to obtain the plea as required by Rule 402(b).
For the foregoing reasons the judgment of the trial court is reversed and this case is remanded to the Circuit Court of Marion County with directions that defendant be permitted to plead anew if he so desires.
Reversed and remanded with directions.